ATTORNEY GRIEVANCE COMMISSION * IN THE
OF MARYLAND                      COURT OF APPEALS
            Petitioner,     * OF MARYLAND

                                                                                                 Misc. Docket AG No. 49
V.
                                                                                                 September Term, 2018
IFEOLU AMAKA FABAYO

                                                      Respondent

                                                                                    ORDER

                Upon consideration of the Joint Petition for Disbarment by Consent filed by the

Attorney Grievance Commission of Maryland and the Respondent, Ifeolu Amaka Fabayo,

pursuant to Maryland Rule 19-736, in which the Respondent admits that she violated

Rules 1.15(a) and 8.4(b), (c) and (d) of the Maryland Attorneys' Rules of Professional

Conduct, it is this 3rd day of January, 2019,

                ORDERED, by the Court of Appeals of Maryland, that Respondent, Ifeolu Amaka

Fabayo, be, and she hereby is, disbarred from the practice of law in the State of Maryland,

effective immediately; and it is further

                ORDERED, that, the Clerk of the Court shall remove the name of Ifeolu Amaka

Fabayo from the register of attorneys in this Court, notify the Respondent in accordance

with Maryland Rule 19-742 (a) (1) and comply with Maryland Rule 19-761.



                                                                                            /s/ Clayton Greene Jr.
  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                            Senior Judge
                             2019-01-03
                             16:05-05:00



 Suzanne C. Johnson, Clerk